DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, and species of metformin and limonin, in the reply filed on May 4, 2022 is acknowledged.
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was found to be allowable.
Therefore, the examination of the Markush claims was extended.  Prior art was found
that anticipates the Markush claims with respect to a nonelected species.  Therefore,
the claims were rejected and nonelected species were withdrawn from further
consideration.  The claims were searched to the extent of the elected species and the nonelected species shown below.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statements (dated June 2, 2020, June 29, 2021 and November 2, 2021) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Status of Claims
6.	Claims 1-9 are in elected Group I and encompass Applicant’s elected species.  Claims 1-9 are elected and under examination.  Claims 1-9 are rejected.
Claim Objections
7.	Claim 4 appears to contain a grammatical error.  The claims refers to “combination product…are administered simultaneously or sequentially.”  The limitations do not make grammatical sense, as this is a claim to product and not process.  The terms “are administered simultaneously or sequentially” appear to describe a step, and not a product.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims refer to “limonoid compound.”  The specification defines a limonoid compound as a class of highly oxidized compounds or derivatives thereof with a 4,4,8-trimethyl-17-furanosteroid skeleton, or can be expressed as compounds consisting of variants of furanolactone polycyclic core structure, and having four fused 6-membered rings and one furan ring.  Page 2.  The structures cannot be ascertained from this definition because Applicants have not provided parameters as to how the four 6-membered rings are fused.  Applicants have also not provided a structure of a furanosteroid skeleton.  The state of the art provides for a structure for a furanosteroid which is characterized in part by a furan ring bridging positions 4 and 6 of the steroid skeleton (
    PNG
    media_image1.png
    83
    257
    media_image1.png
    Greyscale
, eg. Sessions et al. page 3221).  It is noted that the furanosteroid skeleton is not a core structure of four fused 6-membered rings and one furan ring.  Thus, the definitions provided in the alternative are directed to different core structures.  Moreover, the compounds which are provided in the specification as well as in dependent claims 7-9 do not have either of the two possible structures as described above.  For example, obacunone 
    PNG
    media_image2.png
    216
    291
    media_image2.png
    Greyscale
 (Obacunone, pubchem reference) neither has a furanosteroid skeleton, nor four fused 6-membered rings and one furan ring.  For this reason, the person of ordinary skill cannot ascertain the structural limitations of a limonoid compound.  Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 1, 2, 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102481276.
Determining the scope and contents of the prior art
The reference teaches pharmaceutical compositions comprising a chemosensory receptor ligand and a glucose lowering agent.  An embodiment of chemosensory receptor ligand is a bitter receptor ligand, for example, limonin glycoside.  An embodiment of glucose lowering agent is metformin or biguanidine.  Pages 2, 7, 22, example 33, entire document.  Relevant to claims 1, 2, 4, 7.

Limonin glycoside is taught to be in a composition at an amount of 0.1 mg/kg to 10 mg/kg which, for an exemplary 60 kg person, corresponds to 60 mg to 600 mg.  Page 13.  Relevant to claim 6.

The pharmaceutical composition can be administered in various forms including, for example, tablets, powders, capsules, gels, edible food products, etc.  Page 13.  Relevant to claims 8 and 9.

Ascertaining the differences between the prior art and the claims at issue
The claimed composition is an embodiment of the generic composition in the prior art reference.

Resolving the level of ordinary skill in the pertinent art - considering objective evidence present in the application indicating obviousness
One of ordinary skill in the art has the teaching and suggestion in the reference to prepare pharmaceutical compositions as claimed by combining limonin glycoside and metformin, for example,  The motivation is to practice the teaching in the prior art by preparing alternative embodiments for a pharmacological use.  The skilled artisan has a reasonable expectation of success in preparing the claimed compositions for the treatments taught in the prior art.  For this reason, the present claims are found to be prima facie obvious over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626